Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed 11/06/2022 is hereby acknowledged. The objections to the specification are overcome and are therefore withdrawn. However, in view of the foreign patent reference cited on applicant’s IDS submitted 09/20/2022, the indication of allowability set forth in the previous action is withdrawn and prosecution is re-opened with a new ground of rejection under 35 USC § 102. Since the examiner is presenting a new ground of rejection, the present rejection is made non-final.
Non-Final Rejection under 35 USC § 102
The claim is rejected under 35 USC § 102(a)(1) as being anticipated by Chinese Patent No. 306155886 to Turchase Technologies, dated 11/06/2020, because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The appearance of the Turchase Technology patent is substantially the same as that of the claimed design. See comparison below:

    PNG
    media_image1.png
    518
    548
    media_image1.png
    Greyscale

The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ 2d. 1001 (Fed. Cir. 2009).
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other,” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. at 528.)
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Intl. Seaway, supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir, 1984)).
Conclusion
Accordingly, the claim stands rejected under 35 USC § 102(a)(1) as set forth above.
Discussion of the Merits of the Case:
All discussions between the applicant and the examiner regarding the merits of a pending application will
be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss
the merits of the application with applicant’s representative if the representative is not registered to
practice before the USPTO. Appointment as applicant’s representative before the International Bureau
pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such
representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic
entity must be represented by a patent attorney or agent registered to practice before the USPTO.
Additional information regarding interviews is set forth below.
Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice
before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor
and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of
attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80
“Power of Attorney to Prosecute Applications Before the USPTO’, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012
See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered
practitioner not of record provided the registered practitioner can show authorization to conduct an
interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A)
(available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit
forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate
by telephone, it is suggested that such person email the examiner at kimberly.barnes@uspto.gov to
arrange a time and date for the telephone interview. Please include proposed days and times for the
proposed call. When proposing a day/time for the interview, please take into account the examiner's work
schedule indicated in the last paragraph of this communication. The email should also be used to
determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless
appropriate authorization for internet communication is filed in the application. Form PTO/SB/439
“Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization
for Internet Communications” may be used to provide such authorization and is available at the USPTO
web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable
ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO
Correspondence” below. See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte
Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
	o  https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-
and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY BARNES whose telephone number is 571-270-0226. The examiner can normally be reached from Monday through Friday from 10:30 a.m. to 6:30 p.m. eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lilyana Bekic can be reached at 571-272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent
Center. Unpublished application information in Patent Center is available to registered users. To file and
manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a
patent attorney or agent registered to practice before the United States Patent and Trademark Office) or
by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See
37 CFR 1.33(b).
/KIMBERLY BARNES/Primary Examiner, Art Unit 2921